Handy, J.,
delivered the opinion of the court.
This was a bill in equity filed by the defendant in error, against the plaintiffs in error, for the purpose of setting aside certain deeds under which Bias claims title to a tract of land, and which are derived immediately from a sheriff’s sale under a judgment at law alleged to be fraudulent. The complainant’s title to the land is in his behalf, upon attachment, against the Farmers and Merchants Bank of Memphis. The defendants deny generally the sufficiency of the complainant’s title, and require proof thereof.
Several questions are raised by counsel upon incidental and material points connected with the merits of the case. But it is only necessary to consider a question which lies at the foundation of the complainant’s right to recover; and that is, whether the proceedings and judgment under which he claims title were regular, and a sale under them passed the title of the bank.
The first objection on this point made by the plaintiffs in error is, that it does not appear by the pleadings or proofs in the case that the attachment, under which the complainant claims, was ever levied upon the lands in controversy. It was certainly necessary that such a seizure of the lands should have been made, because, the proceeding being in rem, that was essential to give jurisdiction over the subject-matter. Yet as the entire record of the suit is not a part of the record before us, and as the writ of attachment was not adduced as proof, and as no objection appears to have been made to the insufficiency of the proof on this point in the court below, we would be inclined to hold this objection insufficient if the proceedings were in other respects regular.
It is next objected, that the proof offered by the complainant, shows that the judgment was rendered by default on proof of publication against the non-resident defendant, and was a general judgment in personam, and not one of condemnation of the land alleged to have been attached.
This objection is well taken. As a general judgment in per-sonam, it was void for want of jurisdiction of the person. It is not, in form, a judgment of condemnation of the property attached, *201nor can it properly be said to bave relation to the writ of attachment, and to the property attached thereby; for there was no proof of the existence of any such writ, or that it was levied upon the land in controversy. There i% therefore, nothing in this record to give the judgment the effect of a judgment of condemnation. The writ of execution under which the land was sold is insufficient for that purpose, if under any circumstances it could have such an effect; because it makes no reference whatever to the land having been attached in the proceeding from which the execution emanated.
Under such circumstances, we are constrained to hold that the foundation upon which.the appellee’s title rests is insufficient, as it appears in this record; and therefore the decree must be reversed, and the bill dismissed.
But as there is a strong probability that there was a writ of attachment, and that it was levied upon the lands in controversy, the bill will be dismissed without prejudice.
Decree reversed, and bill dismissed without prejudice.